DETAILED ACTION
In application filing on 3/22/2022, claims 14-20 are pending, claim 16 is canceled and claims 22 and 23 are newly added. Claims 14, 15, 17-20, 22, 23 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable by US Pub. No. 20210354381 A1 (“Viellerobe et al.”) in view of US Pub. No. 20190275205 A1 (“D’Lima et al.”).
	Regarding claim 14, Viellerobe et al. teaches a method ([0047], “a bioprinting method”) comprising: 
controlling a first robotic arm ([0057], “robotic arm (3)”) to hold a build part ([0057], “target (6)”) suspended above a floor (Fig. 3, Viellerobe et al. teaches holding a target by a robotic arm suspended above a floor); 
depositing source material layer by layer on the build part from a nozzle of a print head to construct the build part during a build process ([0075], “the robot can move the target… then to an extrusion or ink jet printing nozzle in order to deposit particles of second series of biological materials…”); 
and controlling the first robotic arm to move the build part relative to the print head and the floor during the build process to modify an angle of a surface layer of the build part relative to the print head and the floor ([0036], “the robot is a robotic arm having six degrees of freedom, with three axes intended for positioning and three axes for orientation along at least 180° for each axis of rotation, making it possible to displace and orient the target in a given workspace”).
Viellerobe et al. does not teach a second robotic arm for moving the print head relative to the first robotic arm and the floor during the build process to modify an angle of the print head relative to the build part and the floor, and depositing source material layer by layer on the build part from a nozzle of the print head, both before and after the second robotic arm moves the print head to modify the angle, to construct the build part during the build process. 
D’Lima et al. teaches a method (Abstract, “Methods of bioprinting a bio-ink construct on an internal tissue defect”; [0013], “Bioprinting is the process of generating spatially-controlled cell patterns using three dimensional (3D) printing technologies”), comprising: mechanically coupling the print head to a second robotic arm (Fig. 6, a robotic arm is coupled to a bioprinter; [0004], “bioprinter comprising at least one printhead…”); controlling the second robotic arm to move the print head relative to the first robotic arm and the floor during the build process to modify an angle of the print head relative to the build part and the floor ([0003], “a robotic arm operatively connected to the computer system… the bioprinter is moved along an X, Y, or Z axis, or a combination thereof”; Fig. 6, the robotic arm moves the bioprinter relative to the build part and the floor); and depositing source material layer by layer on the build part from a nozzle of the print head, both before and after the second robotic arm moves the print head to modify the angle, to construct the build part during the build process ([0135], “Several layers of the bio-ink comprising the osteoblasts are applied to the osteochondral defect first, followed by several layers of the bio-ink comprising the chondrocytes.”; [0136], “The control system turns on the printhead with the appropriate cell type when printing each layer (i.e. the control system turns on a first printhead loaded with the bio-ink comprising osteoblasts only when printing the bone layer and the control system turns on a second printhead loaded with the bio-ink comprising chondrocytes only when printing the cartilage layer).”; [0107], “the robotic arm is able to move in any direction and in any angle” D’Lima et al. teaches using a robotic arm which holds a printhead for depositing bio-ink on osteochondral defect. The robotic arm can move the printhead in any angle and it would be obvious to use the robotic arm to move the printhead in different angles and directions during the deposition process). 
	Viellerobe et al. and D’Lima et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of depositing material using printhead in Viellerobe et al. to incorporate using a second robotic arm for moving the print head to modify the angle and deposit source material layer by layer on the build part from a nozzle of the print head as taught by D’Lima et al., because by adding a second robotic arm to move the print head, the bioprinter can print directly onto an internal tissue defect, which has the advantages of customizing the engineered tissue to perfectly fit defects of any shape or size (D’Lima et al., [0014]).
Regarding claim 15, Viellerobe et al. teaches a method wherein the first robotic arm is configured to rotate the build part about three mutually-perpendicular axes and translate the build part along the three mutually-perpendicular axes ([0036], “the robot is a robotic arm having six degrees of freedom, with three axes intended for positioning”), 
wherein controlling the first robotic arm to move the build part relative to the print head comprises controlling the first robotic arm to tilt the build part about at least one of the three mutually-perpendicular axes ([0036], “the robot is a robotic arm having six degrees of freedom… three axes for orientation along at least 180° for each axis of rotation, making it possible to displace and orient the target in a given workspace”).
	Regarding claim 17, Viellerobe et al. does not teach a third robotic arm for moving a second print head relative to the first and second robotic arms and the floor during the build process.
D’Lima et al. teaches a method, wherein the print head is a first print head, and the method further comprises: depositing the source material layer by layer on the build part ([0003], “ejecting a bio-ink from the printhead onto the chondral defect to form a bio-ink layer… the bio-ink construct comprises a plurality of bio-ink layers”) from a nozzle of a second print head suspended above the floor to construct the build part during the build process (Fig. 6, D’Lima et al. teaches a bioprinter comprising of a printhead suspended above the floor to construct the build part during the building process); and controlling a third robotic arm (Fig. 6, “robotic arm”) that is mechanically coupled to the second print head (Fig. 6, “second bioprinter”) to move the second print head relative to the first robotic arm and the second robotic arm during the build process (Fig. 6, D’Lima et al. teaches a second bioprinter that moving relative to the first bioprinter and the build part during the build process).
	Viellerobe et al. and D’Lima et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of depositing material using printhead in Viellerobe et al. to incorporate using a third robotic arm for moving a second print head as taught by D’Lima et al., because by adding a third robotic arm to move the print head, the bioprinter can print directly onto an internal tissue defect, which has the advantages of customizing the engineered tissue to perfectly fit defects of any shape or size (D’Lima et al., [0014]).
Regarding claim 22, Viellerobe et al. teaches a first robotic arm moving the build part, but does not teach the second robotic arm is controlled to move the print head concurrently with the first robotic arm.
D’Lima et al. teaches the second robotic arm is controlled to move the print head concurrently with the first robotic arm ([0104], “a system comprises a plurality of robotic arms in which one or more arms control one or more printheads, while one or more arms control an imaging or a visualization device component or one or more sensors”; [0106], “the user is able to manually change or control the position of the robotic arm at any time during a surgery”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of depositing material using printhead in Viellerobe et al. to incorporate using a second robotic arm for moving the print head concurrently with the first robotic arm as taught by D’Lima et al., because by adding a second robotic arm to move the print head, the bioprinter can print directly onto an internal tissue defect, which has the advantages of customizing the engineered tissue to perfectly fit defects of any shape or size (D’Lima et al., [0014]).

Regarding claim 23, Viellerobe et al. teaches depositing the source material comprises continuously depositing the source material on the build part from the nozzle of the print head ([0075], “the robot can move the target… then to an extrusion or ink jet printing nozzle in order to deposit particles of second series of biological materials…”) while the first robotic arm moves the build part to modify the angle of the surface layer ([0036], “the robot is a robotic arm having six degrees of freedom, with three axes intended for positioning and three axes for orientation along at least 180° for each axis of rotation, making it possible to displace and orient the target in a given workspace”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20210354381 A1 (“Viellerobe et al.”) in view of US Pub. No. 20190275205 A1 (“D’Lima et al.”), as applied in claim 14, further in view of US Pub. No. 20200376601 A1 (“Sato et al.”).
	Regarding claim 18, Viellerobe et al. does not teach mechanically coupling a finishing instrument to one or more of the second robotic arm or a third robotic arm. 
Sato et al. teaches a method ([0001], “a method for manufacturing a built-up object”; [0002], “building using a 3D printer as a manufacturing means”), comprising: mechanically coupling a finishing instrument to one or more of the second robotic arm or a third robotic arm ([0042], “The cutting robot 41 is, for example, provided with a metal processing tool 45 such as an end mill or a grinding stone in a tip portion of a tip arm 43.”); and controlling the one or more of the second robotic arm or the third robotic arm to move the finishing instrument relative to the build part for the finishing instrument to engage the build part (Fig. 2, Sato et al. teaches the cutting unit is moved relative to the build part; [0042], “the cutting robot 41 can be moved three-dimensionally by the controller 15 so that the cutting robot 41 can take a desired processing posture.”).
	Viellerobe et al. and Sato et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of manufacturing the build part in Viellerobe et al. to incorporate using a metal processing tool as taught by Sato et al., because by adding a metal processing tool, the final product can be manufactured with desired shape without waste and with high accuracy and reduced processing time (Sato et al., [0013]). 

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20210354381 A1 (“Viellerobe et al.”) in view of US Pub. No. 20190275205 A1 (“D’Lima et al.”), as applied in claim 14, further in view of US Pub. No. 20190389004 A1 (“Yamasaki”).
	Regarding claim 19, Viellerobe et al. teaches a method, wherein the first robotic arm is configured to move the build part relative to the print head and the floor, while the print head deposits layers of source materials on the build part ([0075], “the robot can move the target… then to an extrusion or ink jet printing nozzle in order to deposit particles of second series of biological materials…”).
	Viellerobe et al. does not teach a first set of layers of source material is transverse to a second set of layers. 
Yamasaki teaches a method ([0001], “a lamination control method”; [0002], “In the 3D printer using a metal material, a metal powder or a metal wire is melted using a heat source, such as a laser or an arc, and molten metals are laminated to form a formed object.”), wherein depositing the source material layer by layer on the build part (Abstract, “controlling a lamination device that laminates the molten metal in order to form a formed object”) includes depositing a first set of layers of the source material (Fig. 5A, bottom set of layers), and depositing a second set of layers of the source material (Fig. 5A, top protruding set of layers), wherein the first set of layers is transverse to the second set of layers (Fig. 5A, top protruding set of layers are transverse to the bottom set of layers).
	Viellerobe et al. and Yamasaki are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of manufacturing the build part in Viellerobe et al. to incorporate a lamination control method of laminating a first set of layers of source materials in transverse direction to a second set of layers of source materials as taught by Yamasaki, because the lamination control method reduces an error between a deposition positon set in accordance with the laminated state and the deposition position set in advance (Yamasaki, [0008]).
	Regarding claim 20, Viellerobe et al. teaches a method, wherein the first robotic arm is controlled to move the build part from a first orientation to a second orientation relative to the print head ([0075], “the robot can move the target… then to an extrusion or ink jet printing nozzle in order to deposit particles of second series of biological materials…” Viellerobe et al. teaches a robot arm moves the target along at least one of the six axes. Fig. 4 and Fig. 5 show that the robotic arm moves a build part from a first orientation to a second orientation. ).
	Viellerobe et al. does not teach an appendage that projects from a main body of the build part, wherein the second orientation is selected such that a downskin surface of the appendage defines no greater than a threshold angle relative to a gravitational force direction, wherein the threshold angle is associated with requiring support material underneath the downskin surface.
Yamasaki teaches a method wherein the build part includes an appendage that projects from a main body of the build part (Fig. 9, the workpiece includes an appendage that projects from the main body of the workpiece), wherein an orientation is selected such that a downskin surface of the appendage defines no greater than a threshold angle relative to a gravitational force direction, wherein the threshold angle is associated with requiring support material underneath the downskin surface (Fig. 11A, Yamasaki teaches a downskin surface of the appendage defines a threshold angle relative to a gravitational force direction, and the threshold angle is not large enough to require support material underneath the downskin surface of the appendage.).
The combination of Viellerobe et al. and Yamasaki suggests a second orientation as claimed being equivalent to the orientation as taught in Yamasaki since the change of orientation of build part relative to the print head by rotating the build part is equivalent to the change of orientation of build part by rotating the print head. 
	Viellerobe et al. and Yamasaki are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of manufacturing the build part in Viellerobe et al. to incorporate a lamination control method of laminating an appendage that projects from a main body of the build part as taught by Yamasaki, because the lamination control method reduces an error between a deposition positon set in accordance with the laminated state and the deposition position set in advance (Yamasaki, [0008]).

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Regarding claim 14, Applicant argues that Viellerobe et al. in view of D’Lima et al. does not teach “a build part is held above a floor and moved by a first robotic arm during a build process, and a print head, which deposits source material on the build part, is moved by a second robotic arm during the build process” and “depositing source material layer by layer on a build part from a nozzle of a print head, both before and after a robotic arm moves the print head to modify an angle”.
Examiner respectfully disagrees. Viellerobe et al. teaches controlling the first robotic arm to move the build part relative to the print head and the floor during the build process to modify an angle of a surface layer of the build part relative to the print head and the floor ([0036], “the robot is a robotic arm having six degrees of freedom, with three axes intended for positioning and three axes for orientation along at least 180° for each axis of rotation, making it possible to displace and orient the target in a given workspace”) and D’Lima et al. teaches controlling the second robotic arm to move the print head relative to the first robotic arm and the floor during the build process to modify an angle of the print head relative to the build part and the floor ([0003], “a robotic arm operatively connected to the computer system… the bioprinter is moved along an X, Y, or Z axis, or a combination thereof”; Fig. 6, the robotic arm moves the bioprinter relative to the build part and the floor). It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of depositing material using printhead in Viellerobe et al. to incorporate using a second robotic arm for moving the print head as taught by D’Lima et al., because by adding a second robotic arm to move the print head, the bioprinter can print directly onto an internal tissue defect, which has the advantages of customizing the engineered tissue to perfectly fit defects of any shape or size (D’Lima et al., [0014]).
Furthermore, Applicant argues that it would not have been obvious to a person of ordinary skill in the art to combine Viellerobe et al. and D’Lima et al. because “Attaching the donor printhead 1 to a robotic arm would introduce additional variables that have to be controlled to maintain the desired printing parameters, which may frustrate the goal of Viellerobe for providing fixed and optimal printing parameters in a sterilized enclosure”. 
Examiner respectfully disagrees. Although Viellerobe discloses the printheads to be stationary, Viellerobe does not disclose against the use of nonstationary printheads.  Viellerobe is concerned with errors incurred with mobilization (Viellerobe, [0028]).  D’Lima, however, accounts for the potential errors through real time imaging and feedback (D’Lima, [0137]) and further discloses additional benefits of using mobile printheads which allow for customizing the engineered tissue to perfectly fit defects of any shape or size and eliminate the need to reconstruct, modify or enlarge the defect to match the pre-engineered shape (D’Lima, [0014]). Thus, one of ordinary skill in the art would have combined the mobile printheads of D’Lima with the 3D printing device of Viellerobe. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754